Name: Commission Regulation (EC) NoÃ 1242/2008 of 8Ã December 2008 establishing a Community typology for agricultural holdings
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  national accounts
 Date Published: nan

 13.12.2008 EN Official Journal of the European Union L 335/3 COMMISSION REGULATION (EC) No 1242/2008 of 8 December 2008 establishing a Community typology for agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Articles 4(4), 6(2), and 7(3) thereof, Whereas: (1) The production structures and systems are very diverse in the Community. In order to make the analyses of structural characteristics of the agricultural holdings and their economic results easier, an appropriate and homogenous classification of agricultural holdings by economic size and type of farming was established by Commission Decision 85/377/EEC of 7 June 1985 establishing a Community typology for agricultural holdings (2). (2) The Community typology needs to be so arranged that homogeneous groups of holdings can be assembled in a greater or lesser degree of aggregation and that comparisons of the situation of holdings can be made. (3) Given the growing importance in the income of the farmers from gainful activities directly related to the holding other than the agricultural activities of the holding, a classification variable reflecting the importance of the other gainful activities (OGA) directly related to the holding should be included in the Community typology. (4) In order to achieve the objectives set by Articles 4(1), 6(1)(b) and 7(2) of Regulation 79/65/EEC, the implementing rules for the Community typology should be established. In addition, the Community typology should apply to returning holdings using the accountancy data collected through the Community Farm Accountancy Data Network (FADN). (5) Pursuant to Annex IV to Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (3) the farm structure survey carried out on the basis of a sample must be statistically representative in terms of the type and the size of the agricultural holdings in line with the Community typology. Therefore, the Community typology should also apply to holdings for which data are collected through the farm structure surveys. (6) The type of farming and the economic size of the holding should be determined on the basis of an economic criterion remaining always positive. Therefore it is appropriate to use the standard output. The standard outputs have to be established by product. The list of products for which standard outputs are to be calculated should be brought into line with the list of characteristics of the farm structure surveys established in accordance with Regulation (EC) No 1166/2008. In order to allow the application of the typology to the holdings in the FADN, a table of correspondence between the characteristics of the structure surveys and the headings of the farm return of the FADN needs to be established. (7) The standard outputs are based on average values over a reference period of five years, but they should regularly be updated to take account of economic trends so that the typology may continue meaningfully to be applied. The frequency of the update should be linked to the years in which farm structure surveys are carried out. (8) In order to draw up the selection plan of the returning holdings to be included in FADN 2010 it should be provided that the typology defined in this Regulation is already applied to the farm structure survey for 2007. Moreover, in order to ensure the comparability of the analyses on the situation of the agricultural holdings classified according to this typology, it should be provided that it should be applied to the farm structures surveys and FADN prior to 2010. Therefore a derogation needs to be included, providing that standard outputs are calculated for the reference period 2004. (9) The standard outputs and the data needed for their calculation are to be transmitted to the Commission by the liaison agency designated by each Member State in accordance with Article 6 of Regulation 79/65/EEC. It should be provided that the liaison agency can communicate directly to the Commission the relevant information through the information system established by the Commission. Moreover it should be foreseen that this system allows the electronic exchange of information required on the basis of models available to the liaison agency through this system. It should also be provided that the Commission is to inform the Member States on the general conditions for implementing the computer system through the Community Committee of the Farm Accountancy Data Network. (10) For reasons of clarity and taking account of the fact that the Community typology is a measure of general application, rather than a measure addressed to specific recipients, it is appropriate to replace Decision 85/377/EEC by a Regulation. (11) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Subject-matter and scope 1. This Regulation sets up the Community typology for agricultural holdings, hereinafter referred to as typology, which is a uniform classification of holdings in the Community according to their type of farming and economic size and to the importance of the other gainful activities directly related to the holding. 2. The typology shall be used in particular for the presentation, by type of farming and by economic size class, of data collected through the Community farm structure surveys and the Community Farm Accountancy Data Network. Article 2 Type of farming 1. For the purposes of this Regulation, the type of farming of a holding shall be determined by the relative contribution of the standard output of the different characteristics of this holding to the total standard output of this one. The standard output shall be as laid down in Article 5. 2. Depending on the amount of detail required, the types of farming shall be divided into: (a) general types of farming; (b) principal types of farming; (c) particular types of farming. The classification of holdings by type of farming shall be as set out in Annex I. Article 3 Economic size of the holding The economic size of the holding shall be determined on the basis of the total standard output of the holding. It shall be expressed in euro. The method of calculating the economic size of the holding and the economic size classes shall be as set out in Annex II. Article 4 Other gainful activities directly related to the holding The importance of the gainful activities directly related to the holding other than the agricultural activities of the holding shall be determined on the basis of the percentage of those other gainful activities in the final output of the holding. This ratio shall be expressed as a percentage band. Those percentage bands shall be as laid down in Part C of Annex III. The final output, the definition and the method of estimating that ratio are set out in Parts A and B of Annex III. Article 5 Standard output and total standard output 1. For the purpose of this Regulation, standard output shall mean the standard value of gross production. The standard output shall be determined for each region referred to in Annex IV of this Regulation and for each crop and livestock characteristics of the farm structure survey referred to in Annex III of Regulation (EC) No 1166/2008. The method of calculation for determining the standard outputs of each characteristic and the procedures for collecting the corresponding data are set out in Annex IV of this Regulation. 2. The total standard output of the holding shall correspond to the sum of the values obtained for each characteristic by multiplying the standard outputs per unit by the number of corresponding units. 3. For the purposes of calculating standard outputs for the farm structure survey for year N, reference period shall mean the year N-3 covering the five successive years from year N-5 to year N-1. The standard outputs shall be determined using average basic data calculated over a reference period of five years referred to in the first subparagraph. They shall be updated to take account of economic trends at least each time a farm structure survey is carried out. The first reference period for which standard outputs shall be calculated corresponds to the reference period 2007 covering the calendar years 2005, 2006, 2007, 2008 and 2009 or the agricultural production years 2005/06, 2006/07, 2007/08, 2008/09 and 2009/10. 4. By way of derogation from paragraph 3, Member States shall calculate standard outputs for the reference period 2004 for the characteristics listed in the farm structure survey for 2007 as defined in Commission Regulation (EC) No 204/2006 (4). In this case, the reference period shall cover either the calendar years 2003, 2004, 2005 or the agricultural production years 2003/04, 2004/05, 2005/06. Article 6 Transmission to the Commission 1. The standard outputs and the data referred to in Part 3 of Annex IV shall be transmitted to the Commission (Eurostat) by the liaison agency designated by each Member State in accordance with Article 6 of Regulation 79/65/EEC or by the body to which this function has been delegated. 2. Member States shall transmit to the Commission the standard outputs for a reference period of year N and the data referred to in Part 3 of Annex IV before 31 December of the year N+3 or if necessary before a deadline established by the Commission after consultation of the Community Committee for the Farm Accountancy Data Network. The standard outputs for the reference period 2004 shall be transmitted to the Commission by 31 December 2008. 3. For the transmission of the standard outputs and the data referred to in paragraph 1 Member States shall use the computer systems made available by the Commission (Eurostat) enabling electronic exchanges of documents and information between it and the Member States. 4. The form and content of the documents needed for transmission shall be laid down by the Commission on the basis of models or questionnaires made available via the systems referred to in paragraph 3. The provisions relating to the attributes of the data referred to in paragraph 1 shall be defined within the context of the Community Committee for the Farm Accountancy Data Network. Article 7 Repeal 1. Decision 85/377/EEC is repealed. However, Decision 85/377/EEC shall continue to apply in order to classify the holdings of the Farm Accountancy Data Network till the accounting year 2009 included and of the farm structure survey referred to in Council Regulation (EEC) No 571/88 (5) till the survey for 2007 included. 2. References to the repealed Decision shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V. Article 8 Entry into force and application This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the accounting year 2010 for the Farm Accountancy Data Network and for the farm structure survey as of the 2010 survey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. (2) OJ L 220, 17.8.1985, p. 1. (3) OJ L 321, 1.12.2008, p. 14. (4) OJ L 34, 7.2.2006, p. 3. (5) OJ L 56, 2.3.1988, p. 1. ANNEX I CLASSIFICATION OF AGRICULTURAL HOLDINGS BY TYPE OF FARMING A. CLASSIFICATION SCHEME Specialist holdings  crops General type of farming Principal type of farming Particular type of farming 1. Specialist field crops 15. Specialist cereals, oilseeds and protein crops 151. Specialist cereals (other than rice), oilseeds and protein crops 152. Specialist rice 153. Cereals, oilseeds, protein crops and rice combined 16. General field cropping 161. Specialist root crops 162. Cereals, oilseeds, protein crops and root crops combined 163. Specialist field vegetables 164. Specialist tobacco 165. Specialist cotton 166. Various field crops combined 2. Specialist horticulture 21. Specialist horticulture indoor 211. Specialist vegetables indoor 212. Specialist flowers and ornamentals indoor 213. Mixed horticulture indoor specialist 22. Specialist horticulture outdoor 221. Specialist vegetables outdoor 222. Specialist flowers and ornamentals outdoor 223. Mixed horticulture outdoor specialist 23. Other horticulture 231. Specialist mushrooms 232. Specialist nurseries 233. Various horticulture 3. Specialist permanent crops 35. Specialist vineyards 351. Specialist quality wine 352. Specialist wine other than quality wine 353. Specialist table grapes 354. Other vineyards 36. Specialist fruit and citrus fruit 361. Specialist fruit (other than citrus, tropical fruits and nuts) 362. Specialist citrus fruit 363. Specialist nuts 364. Specialist tropical fruits 365. Specialist fruit, citrus, tropical fruits and nuts: mixed production 37. Specialist olives 370. Specialist olives 38. Various permanent crops combined 380. Various permanent crops combined Specialist holdings  animal production General type of farming Principal type of farming Particular type of farming 4. Specialist grazing livestock 45. Specialist dairying 450. Specialist dairying 46. Specialist cattle  rearing and fattening 460. Specialist cattle  rearing and fattening 47. Cattle  dairying, rearing and fattening combined 470. Cattle  dairying, rearing and fattening combined 48. Sheep, goats and other grazing livestock 481. Specialist sheep 482. Sheep and cattle combined 483. Specialist goats 484. Various grazing livestock 5. Specialist granivores 51. Specialist pigs 511. Specialist pig rearing 512. Specialist pig fattening 513. Pig rearing and fattening combined 52. Specialist poultry 521. Specialist layers 522. Specialist poultry-meat 523. Layers and poultry-meat combined 53. Various granivores combined 530. Various granivores combined Mixed holdings General type of farming Principal type of farming Particular type of farming 6. Mixed cropping 61. Mixed cropping 611. Horticulture and permanent crops combined 612. Field crops and horticulture combined 613. Field crops and vineyards combined 614. Field crops and permanent crops combined 615. Mixed cropping, mainly field crops 616. Other mixed cropping 7. Mixed livestock holdings 73. Mixed livestock, mainly grazing livestock 731. Mixed livestock, mainly dairying 732. Mixed livestock, mainly non-dairying grazing livestock 74. Mixed livestock, mainly granivores 741. Mixed livestock: granivores and dairying combined 742. Mixed livestock: granivores and non-dairying grazing livestock 8. Mixed crops  livestock 83. Field crops  grazing livestock combined 831. Field crops combined with dairying 832. Dairying combined with field crops 833. Field crops combined with non-dairying grazing livestock 834. Non-dairying grazing livestock combined with field crops 84. Various crops and livestock combined 841. Field crops and granivores combined 842. Permanent crops and grazing livestock combined 843. Apiculture 844. Various mixed crops and livestock 9. Non-classified holdings 90. Non-classified holdings 900. Non-classified holdings B. TABLE OF CORRESPONDENCE AND REGROUPING CODES I. Correspondence between the headings of the farm structure surveys and the farm return of the Farm Accountancy Data Network (FADN) Equivalent headings for the application of Standard Outputs Code to be used for the heading 2010, 2013, 2016 Community surveys on the structure of agricultural holdings (Regulation (EC) No 1166/2008) FADN farm return (Regulation (EC) No 868/2008 on the farm return (1)) I. Crops 2.01.01.01. Common wheat and spelt 120. Common wheat and spelt 2.01.01.02. Durum wheat 121. Durum wheat 2.01.01.03. Rye 122. Rye (including meslin) 2.01.01.04. Barley 123. Barley 2.01.01.05. Oats 124. Oats 125. Summer cereal mixes 2.01.01.06. Grain maize 126. Grain maize (including humid grain maize) 2.01.01.07. Rice 127. Rice 2.01.01.99. Other cereals for the production of grain 128. Other cereals 2.01.02. Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) 129. Protein crops 2.01.02.01. Of which peas, field beans and sweet lupins 360. Peas, field beans and sweet lupins 361. Lentils, chickpeas and vetches 330. Other protein crops 2.01.03. Potatoes (including early potatoes and seed potatoes) 130. Potatoes (including early potatoes and seed) 2.01.04. Sugar beet (excluding seed) 131. Sugar beet (excluding seed) 2.01.05. Fodder roots and brassicas (excluding seed) 144. Fodder roots and brassicas (excluding seeds) 2.01.06.01. Tobacco 134. Tobacco 2.01.06.02. Hops 133. Hops 2.01.06.03. Cotton 347. Cotton 2.01.06.04. Rape and turnip rape 331. Rape 2.01.06.05. Sunflower 332. Sunflower 2.01.06.06. Soya 333. Soya 2.01.06.07. Linseed (oil flax) 364. Flax other than fibre flax 2.01.06.08. Other oil seed crops 334. Other oil seeds 2.01.06.09. Flax 373. Flax 2.01.06.10. Hemp 374. Hemp 2.01.06.11. Other fibre crops 2.01.06.12. Aromatic plants, medicinal and culinary plants 345. Medicinal plants condiments, aromatics and spices, including tea, coffee and coffee chicory 2.01.06.99. Other industrial crops not mentioned elsewhere 346. Sugar cane 348. Other industrial crops 2.01.07. Fresh vegetables, melons and strawberries of which 2.01.07.01. Outdoor or under low (not accessible) protective cover 2.01.07.01.01. Open field 136. Field scale fresh vegetables, melons and strawberries grown in the open 2.01.07.01.02. Market gardening 137. Fresh vegetables, melons, strawberries grown in market gardens in the open 2.01.07.02. Under glass or other (accessible) protective cover 138. Fresh vegetables, melons and strawberries under shelter 2.01.08. Flowers and ornamental plants (excluding nurseries): 2.01.08.01. Outdoor or under low (not accessible) protective cover 140. Flowers and ornamental plants grown in the open (excluding nurseries) 2.01.08.02. Under glass or other (accessible) protective cover 141. Flowers and ornamental plants grown under shelter 2.01.09. Plants harvested green 2.01.09.01. Temporary grass 147. Temporary grass 2.01.09.02. Other plants harvested green 145. Other fodder plants 2.01.09.02.01. Green maize 326. Fodder maize 2.01.09.02.02. Leguminous plants AND 327. Other silage cereals AND 2.01.09.02.99. Other plants harvested green not mentioned elsewhere 328. Other fodder plants 2.01.10. Arable land seeds and seedlings 142. Grass seeds 143. Other seeds 2.01.11. Other arable land crops 148. Other arable crops not included in headings 120 to 147 149. Land ready for sowing leased to others, including land made available to employees as a benefit in kind 2.01.12.01. Fallow land without any subsidies 146. Fallows  Missing data Code 3: Fallow land without financial aid 2.01.12.02. Fallow land subject to the payment of subsidies, with no economic use 146. Fallows  Missing data Code 8: Not-cultivated land no longer used for production purposes for which the holding is entitled to financial aid 2.03.01. Pasture and meadow, excluding rough grazing 150. Meadows and permanent pasture 2.03.02. Rough grazing 151. Rough grazing 2.03.03. Permanent grassland no longer used for production purposes and eligible for the payment of subsidies 314. Permanent grassland no longer used for production purposes and eligible for the payment of subsidies 2.04.01. Fruit and berry plantations 152. Fruit and berry orchards 2.04.01.01. Fruit species of which 2.04.01.01.01. Fruit of temperate climate zones 349. Pome fruit 350. Stone fruit 2.04.01.01.02. Fruit of subtropical climate zones 353. Tropical and subtropical fruit 2.04.01.02. Berry species 352. Small fruit and berries 2.04.01.03. Nuts 351. Nuts 2.04.02. Citrus plantations 153. Citrus fruit orchards 2.04.03. Olive plantations 154. Olive groves 2.04.03.01. Normally producing table olives 281. Table olives 2.04.03.02. Normally producing olives for oil production 282. Olives for oil production 283. Olive oil 2.04.04. Vineyards, of which normally producing: 155. Vines 2.04.04.01. Quality wine 286. Grapes for quality wine with PDO 292. Grapes for quality wine with PGI 289. Quality wine with PDO 294. Quality wine with PGI 2.04.04.02. Other wines 293. Grapes for other wines 288. Miscellaneous products of vines: grape must, juice, brandy, vinegar and others produced on the farm 295. Other wines 2.04.04.03. Table grapes 285. Table grapes 2.04.04.04. Raisins 291. Raisins 2.04.05. Nurseries 157. Nurseries 2.04.06. Other permanent crops 158. Other permanent crops 2.04.07. Permanent crops under glass 156. Permanent crops grown under shelter 2.06.01. Mushrooms 139. Mushrooms II. Livestock 3.01. Equidae 22. Equidae (all ages) 3.02.01. Bovine animals, under one year old, male and female 23. Calves for fattening 24. Other cattle less than one year old 3.02.02. Bovine animals, one but less than two years old, male 25. Male cattle, from one to less than two years old 3.02.03. Bovine animals, one but less than two years old, female 26. Female cattle, from one to less than two years old 3.02.04. Male bovine animals, two years old and over 27. Male cattle, two years old or more 3.02.05. Heifers, two years old and over 28. Breeding heifers 29. Heifers for fattening 3.02.06. Dairy cows 30. Dairy cows 31. Cull dairy cows 3.02.99. Other cows 32. Other cows 3.03.01. Sheep (all ages) 3.03.01.01. Breeding females 40. Ewes 3.03.01.99. Other sheep 41. Other sheep 3.03.02. Goats (all ages) 3.03.02.01. Breeding females 38. Goats, breeding females 3.03.02.99. Other goats 39. Other goats 3.04.01. Piglets having a live weight of under 20 kilograms 43. Piglets 3.04.02. Breeding sows weighing 50 kilograms and over 44. Breeding sows 3.04.99. Other pigs 45. Pigs for fattening 46. Other pigs 3.05.01. Broilers 47. Table chickens 3.05.02. Laying hens 48. Laying hens 3.05.03. Other poultry 49. Other poultry 3.05.03.01. Turkeys 3.05.03.02. Ducks 3.05.03.03. Geese 3.05.03.04. Ostriches 3.05.03.99. Other poultry, not mentioned elsewhere 3.06. Rabbits, breeding females 34. Rabbits, breeding females 3.07. Bees 33. Bees II. Codes regrouping several characteristics included in the 2010, 2013 and 2016 farm structure surveys P45. Cattle, dairying = 3.02.01. (bovine animals under one year old male and females) + 3.02.03. (bovine animals, one but less than two years old, female) + 3.02.05. (heifers, two years old and over) + 3.02.06. (dairy cows) P46. Cattle = P45 (cattle, dairying) + 3.02.02. (bovine animals, one but less than two years old, male) + 3.02.04. (male bovine animals two years old and over) + 3.02.99. (other cows) GL Grazing livestock = 3.01. (equidae) + P46 (cattle) + 3.03.01.01. (sheep breeding females) + 3.03.01.99 (other sheep) + 3.03.02.01. (goats breeding females) + 3.03.02.99. (other goats) If GL=0 FCP1 Forage for sale = 2.01.05. (fodder roots and brassicas) + 2.01.09. (plants harvested green) + 2.03.01. (pasture and meadow, excluding rough grazings) + 2.03.02. (Rough grazings) FCP4 Forage for grazing livestock = 0 P17 Roots = 2.01.03. (potatoes) + 2.01.04. (sugar beet) + 2.01.05. (fodder roots and brassicas) If GL>0 FCP1 Forage for sale = 0 FCP4 Forage for grazing livestock = 2.01.05. (fodder roots and brassicas) + 2.01.09. (plants harvested green) + 2.03.01. (pasture and meadow, excluding rough grazings) + 2.03.02. (Rough grazings) P17 Roots = 2.01.03. (potatoes) + 2.01.04. (sugar beet) P151. Cereals without rice = 2.01.01.01. (common wheat and spelt) + 2.01.01.02. (durum wheat) + 2.01.01.03. (rye) + 2.01.01.04. (barley) + 2.01.01.05. (oats) + 2.01.01.06. (grain maize) + 2.01.01.99. (other cereals for the production of grain) P15. Cereals = P151 (cereals without rice) + 2.01.01.07. (rice) P16. Oilseeds = 2.01.06.04. (rape and turnip rape) + 2.01.06.05. (sunflower) + 2.01.06.06. (soya) + 2.01.06.07. (flax (linseed)) + 2.01.06.08. (other oil seed crops) P51. Pigs = 3.04.01. (piglets of less than 20 kilograms live weight) + 3.04.02. (breeding sows of 50 kilograms or more) + 3.04.99. (other pigs) P52. Poultry = 3.05.01. (broilers) + 3.05.02. (laying hens) + 3.05.03. (other poultry) P1. General cropping = P15 (cereals) + 2.01.02. (dried pulses and protein crops) + 2.01.03. (potatoes) + 2.01.04. (sugar beet) + 2.01.06.01. (tobacco) + 2.01.06.02. (hops) + 2.01.06.03. (cotton) + P16 (oilseeds) + 2.01.06.09. (flax) + 2.01.06.10. (hemp) + 2.01.06.11. (other fibre crops) + 2.01.06.12. (aromatic plants, medicinal and culinary plants) + 2.01.06.99. (other industrial crops not mentioned elsewhere) + 2.01.07.01.01. (fresh vegetables, melons, strawberries  outdoor or under low (not accessible) protective cover  open field) + 2.01.10. (arable land and seedlings) + 2.01.11. (other arable land) + 2.01.12.01. (fallow land without any subsidies) + FCP1 (forage for sale) P2. Horticulture = 2.01.07.01.02. (fresh vegetables, melons, strawberries  outdoor or under low (not accessible) protective cover  market gardening) + 2.01.07.02. (fresh vegetables, melons, strawberries  under glass or other (accessible) protective cover) + 2.01.08.01. (flowers and ornamental plants  outdoor or under low (not accessible) protective cover) + 2.01.08.02. (flowers and ornamental plants  under glass or other (accessible) protective cover) + 2.06.01. (mushrooms) + 2.04.05. (nurseries) P3. Permanent crops = 2.04.01. (fruit and berry plantations) + 2.04.02. (citrus plantations) + 2.04.03. (olive plantations) + 2.04.04. (vineyards) + 2.04.06. (other permanent crops) + 2.04.07. (permanent crops under glass) P4. Grazing livestock and forage = GL (grazing livestock) + FCP4 (forage for grazing livestock) P5. Granivores = P51 (pigs) + P52 (poultry) + 3.06. (rabbits, breeding females) C. DEFINITION OF TYPES OF FARMING The types of farming are defined by two features: (a) The nature of the characteristics concerned The characteristics refer to the list of characteristics surveyed in the 2010, 2013 and 2016 surveys on the structure of agricultural holdings: they are indicated by using the codes presented in the table of correspondence in Part B.I of this Annex or by a code regrouping several of those characteristics as set out in Part B.II of this Annex (2). (b) The thresholds determining the class limits Unless otherwise indicated, these thresholds are expressed as fractions of the total standard output of the holding. Specialist holdings  crop products Types of farming Definition Code of characteristics and thresholds (ref. Part B of this Annex) General Principal Particular Code Code Code 1 Specialist field crops General cropping i.e. cereals, dried pulses and protein crops for the production of grain, oilseeds, potatoes, sugar beet, industrial plants, fresh vegetables, melons, strawberries open field, arable land seed and seedlings, other arable land, fallow land and forage for sale > 2/3 P1 > 2/3 15 Specialist cereals, oilseeds and protein crops Cereals, oilseeds, dried pulses and protein crops > 2/3 P15 + P16 + 2.01.02. > 2/3 151 Specialist cereals (other than rice) oilseeds and protein crops Cereals, excluding rice, oilseeds, dried pulses and protein crops > 2/3 P151 + P16 + 2.01.02. > 2/3 152 Specialist rice Rice > 2/3 2.01.01.07. > 2/3 153 Cereals, oilseeds, protein crops and rice combined Holdings in class 15, excluding those in classes 151 and 152 16 General field cropping General cropping > 2/3; cereals, oilseeds, dried pulses and protein crops  ¤ 2/3 P15 + P16 + 2.01.02.  ¤ 2/3 161 Specialist root crops Potatoes, sugar beet and fodder roots and brassicas > 2/3 P17 > 2/3 162 Cereals, oilseeds, protein crops and root crops combined Cereals, oilseeds, dried pulses protein crops > 1/3; roots > 1/3 P15 + P16 + 2.01.02. > 1/3; P17 > 1/3 163 Specialist field vegetables Fresh vegetables, melons and strawberries open field > 2/3 2.01.07.01.01. > 2/3 164 Specialist tobacco Tobacco > 2/3 2.01.06.01. > 2/3 165 Specialist cotton Cotton > 2/3 2.01.06.03. > 2/3 166 Various field crops combined Holdings in class 16, excluding those in 161, 162, 163, 164 and 165 2 Specialist horticulture Fresh vegetables, melons and strawberries  market gardening and under glass, flowers and ornamental plants  outdoor and under glass, mushrooms and nurseries > 2/3 P2 > 2/3 21 Specialist horticulture indoor Fresh vegetables, melons and strawberries  under glass and flowers and ornamental plants under glass > 2/3 2.01.07.02. + 2.01.08.02. > 2/3 211 Specialist vegetables indoor Fresh vegetables, melons and strawberries  under glass > 2/3 2.01.07.02. > 2/3 212 Specialist flowers and ornamentals indoor Flowers and ornamental plants under glass > 2/3 2.01.08.02. > 2/3 213 Mixed horticulture indoor specialist Holdings in class 21, excluding those in classes 211 and 212 22 Specialist horticulture outdoor Fresh vegetables, melons and strawberries market gardening, flowers and ornamental plants outdoor > 2/3 2.01.07.01.02. + 2.01.08.01. > 2/3 221 Specialist vegetables outdoor Fresh vegetables, melons and strawberries market gardening > 2/3 2.01.07.01.02. > 2/3 222 Specialist flowers and ornamentals outdoor Flowers and ornamental plants outdoor > 2/3 2.01.08.01. > 2/3 223 Mixed horticulture outdoor specialist Holdings in class 22, excluding those in classes 221 and 222 23 Other horticulture Horticultural holdings with horticulture indoor  ¤ 2/3 and horticulture outdoor  ¤ 2/3 2.01.07.01.02. + 2.01.08.01.  ¤ 2/3; 2.01.07.02. + 2.01.08.02.  ¤ 2/3 231 Specialist mushrooms Mushrooms > 2/3 2.06.01. > 2/3 232 Specialist nurseries Nurseries > 2/3 2.04.05. > 2/3 233 Various horticulture Holdings in class 23, excluding those in classes 231 and 232 3 Specialist permanent crops Fruit and berry plantations, citrus plantations, olives, vineyards, other permanent crops and permanent crops under glass > 2/3 P3 > 2/3 35 Specialist vineyards Vineyards > 2/3 2.04.04. > 2/3 351 Specialist quality wine Vineyards normally producing quality wine > 2/3 2.04.04.01. > 2/3 352 Specialist wine other than quality wine Vineyards normally producing other wines > 2/3 2.04.04.02. > 2/3 353 Specialist table grapes Vineyards normally producing table grapes > 2/3 2.04.04.03. > 2/3 354 Other vineyards Holdings in class 35, excluding those in classes 351, 352 and 353 36 Specialist fruit and citrus fruit Fruit and berries and citrus fruit > 2/3 2.04.01. + 2.04.02. > 2/3 361 Specialist fruit (other than citrus, tropical fruits or nuts) Fruit of temperate climate zones and berries > 2/3 2.04.01.01.01. + 2.04.01.02. > 2/3 362 Specialist citrus fruit Citrus fruit > 2/3 2.04.02. > 2/3 363 Specialist nuts Nuts > 2/3 2.04.01.03. > 2/3 364 Specialist tropical fruits Tropical fruits > 2/3 2.04.01.01.02. > 2/3 365 Specialist fruit, citrus, tropical fruits and nuts: mixed production Holdings in class 36, excluding those in classes 361, 362, 363 and 364 37 Specialist olives 370 Specialist olives Olives > 2/3 2.04.03. > 2/3 38 Various permanent crops combined 380 Various permanent crops combined Holdings in class 3, excluding those in classes 35, 36 and 37 Specialist holdings  Animal production Types of farming Definition Code of characteristics and thresholds (ref. Part B of this Annex) General Principal Particular Code Code Code 4 Specialist grazing livestock Forage for grazing livestock (i.e. fodder roots and brassicas, plants harvested green, pasture and meadows, rough grazings) and grazing livestock (i.e. equidae, all types of cattle, sheep and goats) > 2/3 P4 > 2/3 45 Specialist dairying Dairy cows > 3/4 of total grazing livestock; grazing livestock > 1/3 of grazing livestock and forage 3.02.06. > 3/4 GL; GL > 1/3 P4 46 Specialist cattle  rearing and fattening All cattle (i.e. bovine animals under one year, bovine animals over one but under two and bovine animals two years old and over (male, heifers, dairy cows and other cows)) > 2/3 of grazing livestock; dairy cows  ¤ 1/10 of grazing livestock; grazing livestock > 1/3 of grazing livestock and forage P46 > 2/3 GL; 3.02.06.  ¤ 1/10 GL; GL > 1/3 P4 47 Cattle  dairying, rearing and fattening combined All cattle > 2/3 of grazing livestock; dairy cows > 1/10 of grazing livestock; grazing livestock > 1/3 of grazing livestock and forage; excluding those holdings in class 45 P46 > 2/3 GL; 3.02.06. > 1/10 GL; GL > 1/3 P4; excluding 45 48 Sheep, goats and other grazing livestock All cattle  ¤ 2/3 of grazing livestock P46  ¤ 2/3 481 Specialist sheep Sheep > 2/3 of grazing livestock; grazing livestock > 1/3 of grazing livestock and forage 3.03.01. > 2/3 GL; GL > 1/3 P4 482 Sheep and cattle combined All cattle > 1/3 of grazing livestock, sheep > 1/3 of grazing livestock and grazing livestock > 1/3 of grazing livestock and forage P46 > 1/3 GL; 3.03.01. > 1/3 GL; GL > 1/3 P4 483 Specialist goats Goats > 2/3 of grazing livestock; grazing livestock > 1/3 of grazing livestock and forage 3.03.02. > 2/3 GL; GL > 1/3 P4 484 Various grazing livestock Holdings in class 48, excluding those in 481, 482 and 483 5 Specialist granivores Granivores i.e.: Pigs (i.e. piglets, breeding sows, other pigs), poultry (i.e. broilers, laying hens, other poultry) and rabbits breeding females > 2/3 P5 > 2/3 51 Specialist pigs Pigs > 2/3 P51 > 2/3 511 Specialist pig rearing Breeding sows > 2/3 3.04.02. > 2/3 512 Specialist pig fattening Piglets and other pigs > 2/3 3.04.01. + 3.04.99. > 2/3 513 Pig rearing and fattening combined Holdings in class 51, excluding those in classes 511 and 512 52 Specialist poultry Poultry > 2/3 P52 > 2/3 521 Specialist layers Laying hens > 2/3 3.05.02. > 2/3 522 Specialist poultry-meat Broilers and other poultry > 2/3 3.05.01. + 3.05.03. > 2/3 523 Layers and poultry-meat combined Holdings in class 52, excluding those in classes 521 and 522 53 Various granivores combined Holdings in class 5, excluding those in classes 51 and 52 Mixed holdings Types of farming Definition Code of characteristics and thresholds (ref. Part B of this Annex) General Principal Particular Code Code Code 6 Mixed cropping 61 Mixed cropping General cropping and horticulture and permanent crops > 2/3 but {general cropping  ¤ 2/3 and horticulture  ¤ 2/3 and permanent crops  ¤ 2/3} (P1 + P2 + P3) > 2/3; P1  ¤ 2/3; P2  ¤ 2/3; P3  ¤ 2/3 611 Horticulture and permanent crops combined Horticulture > 1/3; permanent crops > 1/3 P2 > 1/3; P3 > 1/3 612 Field crops and horticulture combined General cropping > 1/3; horticulture > 1/3 P1 > 1/3; P2 > 1/3 613 Field crops and vineyards combined General cropping > 1/3; vineyards > 1/3 P1 > 1/3; 2.04.04. > 1/3 614 Field crops and permanent crops combined General cropping > 1/3; permanent crops > 1/3; vines  ¤ 1/3 P1 > 1/3; P3 > 1/3; 2.04.04.  ¤ 1/3 615 Mixed cropping, mainly field crops General cropping > 1/3; no other activity > 1/3 P1 > 1/3; P2  ¤ 1/3; P3  ¤ 1/3; 616 Other mixed cropping Holdings in class 61, excluding those in classes 611, 612, 613, 614 and 615 7 Mixed livestock holdings Grazing livestock and forage and granivores > 2/3; grazing livestock and forage  ¤ 2/3; granivores  ¤ 2/3 P4 + P5 > 2/3; P4  ¤ 2/3; P5  ¤ 2/3 73 Mixed livestock, mainly grazing livestock Grazing livestock and forage > granivores P4 > P5 731 Mixed livestock, mainly dairying Cattle, dairying > 1/3 of grazing livestock; dairy cows > 1/2 of dairying cattle P45 > 1/3 GL; 3.02.06. > 1/2 P45; 732 Mixed livestock, mainly non-dairying grazing livestock Holdings in class 73, excluding those in class 731 74 Mixed livestock, mainly granivores Grazing livestock and forage  ¤ Granivores P4  ¤ P5 741 Mixed livestock: granivores and dairying Cattle, dairying > 1/3 of grazing livestock; granivores > 1/3, dairy cows > 1/2 of cattle, dairying P45 > 1/3 GL; P5 > 1/3; 3.02.06. > 1/2 P45 742 Mixed livestock: granivores and non-dairying grazing livestock Holdings in class 74, excluding those in class 741 8 Mixed crops  livestock Holdings excluded from classes 1 to 7 83 Field crops  grazing livestock combined General cropping > 1/3; grazing livestock and forage > 1/3 P1 > 1/3; P4 > 1/3 831 Field crops combined with dairying Cattle, dairying > 1/3 of grazing livestock; dairy cows > 1/2 of cattle, dairying; cattle, dairying < general cropping P45 > 1/3 GL; 3.02.06. > 1/2 P45; P45 < P1 832 Dairying combined with field crops Cattle, dairying > 1/3 of grazing livestock; dairy cows > 1/2 of cattle, dairying; cattle, dairying  ¥ general cropping P45 > 1/3 GL; 3.02.06. > 1/2 P45; P45  ¥ P1 833 Field crops combined with non-dairying grazing livestock General cropping > grazing livestock and forage, excluding holdings in class 831 P1 > P4; excluding 831 834 Non-dairying grazing livestock combined with field crops Holdings in class 83, excluding holdings in classes 831, 832 and 833 84 Various crops and livestock combined Holdings in class 8, excluding those in class 83 841 Field crops and granivores combined General cropping > 1/3; granivores > 1/3 P1 > 1/3; P5 > 1/3 842 Permanent crops and grazing livestock combined Permanent crops > 1/3; grazing livestock and forage > 1/3 P3 > 1/3; P4 > 1/3 843 Apiculture Bees > 2/3 3.7. > 2/3 844 Various mixed crops and livestock Holdings in class 84, excluding those in classes 841, 842 and 843 Non-classified holdings Types of farming Definition Code of characteristics and thresholds (ref. Part B of this Annex) General Principal Particular Code Code Code 9 Non-classified holdings Non-classified holdings Total Standard Output = 0 (1) OJ L 237, 4.9.2008, p. 18. (2) The characteristics 2.01.05. (Fodder roots and brassicas), 2.01.09. (Plants harvested green), 2.01.12.01. (Fallow land without any subsidies), 2.01.12.02. (fallow land subject to the payments of subsidies, with no economic use), 2.02. (Kitchen gardens), 2.03.01. (Pasture and meadow, excluding rough grazing), 2.03.02. (Rough grazing), 2.03.03. (Permanent grassland no longer used for production purposes and eligible for the payment of subsidies), 3.02.01. (Bovine animals, under one year old, male and female), 3.03.01.99. (other sheep), 3.03.02.99. (other goats) and 3.04.01. (Piglets less than 20 kg live weight) are used only under certain conditions (see point 5 of Annex IV). ANNEX II ECONOMIC SIZE OF HOLDINGS A. ECONOMIC SIZE OF THE HOLDING The economic size of a holding is measured as the total standard output of the holding expressed in Euro. B. ECONOMIC SIZE CLASSES OF HOLDINGS Holdings are classified by size classes, the limits of which are set out below. Classes Limits in euro I less than 2 000 euro II from 2 000 to less than 4 000 euro III from 4 000 to less than 8 000 euro IV from 8 000 to less than 15 000 euro V from 15 000 to less than 25 000 euro VI from 25 000 to less than 50 000 euro VII from 50 000 to less than 100 000 euro VIII from 100 000 to less than 250 000 euro IX from 250 000 to less than 500 000 euro X from 500 000 to less than 750 000 euro XI from 750 000 to less than 1 000 000 euro XII from 1 000 000 to less than 1 500 000 euro XIII from 1 500 000 to less than 3 000 000 euro XIV equal to or greater than 3 000 000 euro The rules laid down for the application in the field of the farm accountancy data network and the Community surveys of agricultural holdings may provide that size classes IV and V, VIII and IX, X and XI, from XII to XIV or from X to XIV are grouped together. Member States, in implementing Article 4(1) of Regulation 79/65/EEC, should fix a threshold of economic size of holding for the field of survey of the farm accountancy data network coinciding with the limits of the size classes as shown above. ANNEX III OTHER GAINFUL ACTIVITIES DIRECTLY RELATED TO THE HOLDING A. DEFINITION OF THE OTHER GAINFUL ACTIVITIES DIRECTLY RELATED THE HOLDING The gainful activities directly related to the holding other than the agricultural activities of the holding comprise all activities other than farm work, directly related to the holding and having an economic impact on the holding. Those are activities where either the resources of the holding (area, buildings, machinery, agricultural products, etc.) or the products of the holdings are used. B. ESTIMATION OF THE IMPORTANCE OF THE OTHER GAINFUL ACTIVITIES (OGA) DIRECTLY RELATED TO THE HOLDING The share of the OGA directly related to the holding in the final output of the holding is estimated as the share of the OGA directly related to the holding turnover in the total turnover of the holding (including direct payments) as follows: C. CLASSES REFLECTING THE IMPORTANCE OF THE OGA DIRECTLY RELATED TO THE HOLDING Holdings are classified by classes reflecting the importance of OGA directly related to the holding in the final output, the limits of which are set out below. Classes Limits in percentage I From 0 % to 10 % II From more than 10 % to 50 % III From more than 50 % to less than a 100 % ANNEX IV STANDARD OUTPUTS (SOs) 1. DEFINITION OF AND PRINCIPLES FOR CALCULATING SOs (a) The output of an agricultural characteristic means the monetary value of gross agricultural production at farm-gate price. The standard output (SO) means the value of output corresponding to the average situation in a given region for each agricultural characteristic. (b) Output is the sum of the value of the principal product(s) and of the secondary product(s). The values are calculated by multiplying production per unit by the farm-gate price. VAT, taxes on products and direct payments are not included. (c) Production period The SOs correspond to a production period of 12 months (calendar year or agricultural production year). For crop products and livestock products for which the period of production is less than or exceeds 12 months, a SO corresponding to growth or production in 12 months is calculated. (d) Basic data and reference period The SOs are determined using the factors mentioned in point (b). To this end, the basic data are collected in the Member States for a reference period which covers five successive calendar years or agricultural production years. The reference period is the same for all Member States and is fixed by the Commission. For example SOs corresponding to the reference period 2007 cover the calendar years 2005, 2006, 2007, 2008 and 2009 or the agricultural production years 2005/06, 2006/07, 2007/08, 2008/09 and 2009/10. (e) Units (1) Physical units: (a) The SOs for crop characteristics are determined on the basis of area expressed in hectares. For mushrooms, however, the SOs are determined on the basis of gross output for all the annual successive harvests and are expressed per 100 m2 of area under crops. For their use in the context of the Farm Accountancy Data Network the SOs, determined in this way, are divided by the number of annual successive harvests, such number being communicated by the Member States. (b) The SOs relating to livestock characteristics are determined by head, except for poultry, for which they are determined in terms of 100 head, and for bees, for which they are determined by hive. (2) Monetary units and rounding: The basic data for determining the SOs and the calculated SOs are established in euro. For the Member States not taking part in the Economic and Monetary Union, the SOs are converted into euro using the average exchange rates for the reference period as defined in point 1(d) of this Annex. These rates are communicated by the Commission to these Member States. The SOs may be rounded to the nearest EUR 5 where appropriate. 2. BREAKDOWN OF SOs (a) By crop and livestock characteristics The SOs are determined for all the agricultural characteristics corresponding to the headings of the Community farm structure surveys in the manner laid down in those surveys. (b) Geographical breakdown  The SOs are determined at least on the basis of geographical units which are compatible with those used for the Community farm structure surveys and for the Farm Accountancy Data Network. Less favoured or mountain areas are not considered as a geographical unit.  No SO is determined for characteristics which are not engaged in the region concerned. 3. COLLECTION OF DATA FOR DETERMINING SOs (a) The basic data for determining SOs are renewed at least each time a farm structure survey is carried out in the form of a census. (b) Between two Community farm structure surveys carried out in the form of a census, the SOs are updated each time there is a farm structure survey. Such updating is effected:  either by renewing the basic data in a manner similar to that specified under (a),  or by using a method of calculation by which the SO may be updated. The principles applying to such a method are laid down at Community level. 4. EXECUTION The Member States are responsible, in accordance with the provisions of this Annex, for collecting the basic data needed for calculating the SOs and for calculating them, for converting them into Euro and for collecting the data required for applying the updating method, if appropriate. 5. TREATMENT OF SPECIAL CASES The following special rules are laid down for the calculation of SOs for certain types of characteristics: (a) Fallow land without any subsidies SO relating to fallow land without any subsidies is taken into account when calculating the total SO of the holding only when there are other positive SOs on the holding. (b) Fallow land subject to the payment of subsidies, with no economic use and permanent grassland no longer used for production purposes and eligible for the payment of subsidies Since the produce of land subject to subsidies with no economic use is limited to the direct payments, the SOs are regarded as equal to zero. (c) Kitchen gardens Since the produce of kitchen gardens is normally intended for the holder's own consumption and not for sale, the SOs are regarded as equal to zero. (d) Livestock For livestock the characteristics are split by category of age. The output corresponds to the value of growth of the animal during the time spent in the category. In other words, it corresponds to the difference between the value of the animal when it is leaving the category and its value when it is entering the category (named also the replacement value). (e) Bovine animals under one year old, male and female SOs relating to bovine animals under one year old are taken into account when calculating the total SO of the holding only when there are more bovine animals under one year than cows on the holding. Only the SOs relating to the surplus number of bovine animals under one year are taken into account. (f) Other sheep and other goats SOs relating to other sheep are taken into account when calculating the total SO of the holding only when there are no breeding sheep females on the holding. SOs relating to other goats are taken into account when calculating the total SO of the holding only when there are no breeding goat females on the holding. (g) Piglets SOs relating to piglets are taken into account when calculating the total SO of the holding only when there are no breeding sows on the holding. (h) Forage If there are no grazing livestock (i.e. equidae, cattle, sheep or goats) on the holding, the forage (i.e. roots and brassicas, plants harvested green, pasture and meadows) is considered as intended for sale and is part of the general cropping output. If there are grazing livestock on the farm, the forage is considered as intended to feed the grazing livestock and is part of the grazing livestock and forage output. ANNEX V Correlation Table Decision 85/377/EEC This Regulation Article 1, first paragraph Article 1(1) Article 1, second paragraph  Articles 2(1) and 2(2)  Article 2(3) Article 1(2) Articles 3 to 5  Article 6 Article 2(1) Article 7, first paragraph, introductory phrase Article 2(2), introductory phrase Article 7, first paragraph, first to third indents Article 2(2), first subparagraph, points (a) to (c) Article 7, first paragraph, fourth indent  Article 7, second paragraph  Article 7 third paragraph Article 2(2), second subparagraph Articles 8 and 9 Article 3  Articles 4 to 7 Article 10  Article 11  Article 12   Article 8 Annex I Annex IV Annex II Annex I Annex III Annex II  Annex III  Annex V